Citation Nr: 0217038	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  02-08 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from December 1960 to 
December 1963. 

Service connection for hearing loss was granted in a January 
1965 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Cleveland, Ohio (the RO).  A 
noncompensable disability rating was assigned at that time.   
In January 1995, the veteran was granted service connection 
for tinnitus and assigned a noncompensable disability 
rating.  

In March 2001, the veteran requested that both his service-
connected hearing loss and tinnitus be reevaluated and the 
assigned disability ratings increased.  In a December 2001 
rating decision, the rating for veteran's tinnitus was 
increased to 10 percent (the maximum allowed by regulation); 
the noncompensable rating for bilateral hearing loss was 
continued. 

The veteran filed a notice of disagreement (NOD) in February 
2002 only as to the matter of the noncompensable rating 
assigned for bilateral hearing loss.  He has not otherwise 
indicated a desire to appeal the tinnitus rating, which as 
noted above is rated at the maximum schedular rating.  The 
issue of entitlement to an increased disability rating for 
tinnitus is therefore not presently on appeal before the 
Board.

The Board notes that in February 2002 the veteran requested 
that the effective date of his hearing loss be granted back 
to 1994.  This matter has not been adjudicated by the RO and 
consequently the Board is without jurisdiction to address it 
at this time.  The matter of entitlement to an earlier 
effective date for hearing loss is referred to the RO for 
appropriate action.

FINDINGS OF FACT

1. The veteran manifests no higher than Level III hearing in 
right ear and Level VI hearing in his left.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service connection 
bilateral hearing loss, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1. The criteria for 10 percent disability rating for 
bilateral hearing loss have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.85, 4.86 (2002).  

2. An extraschedular disability rating is not warranted.  38 
C.F.R. § 3.321(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a compensable disability rating for 
his service-connected bilateral hearing loss.  In a February 
2002 statement, he asserted that his bilateral hearing loss 
has worsened over time and that his disability evaluation 
should be increased.

In the interest of clarity, after reviewing generally 
applicable law and regulations and describing the factual 
background of this case, the Board will discuss the issue on 
appeal.  Finally, the matter of an extraschedular rating 
will be addressed. 

Relevant Law and Regulations

The VCAA

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107].  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall 
make reasonable efforts to notify a claimant of relevant 
evidence necessary to substantiate the claimant's claim for 
a benefit under a law administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining such evidence.  
See 38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. § 3.159].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  In 
this case, the veteran's claim remains pending as it was 
filed in March 2001.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the record 
on appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

(i.) Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to a claimant describing evidence potentially 
helpful to the claimant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA]. 

The veteran was informed in a December 2001 letter and 
rating decision of the evidence needed to substantiate his 
claim, and he was provided an opportunity to submit such 
evidence.  Moreover, in a June 2002 statement of the case, 
the RO notified the veteran of regulations pertinent to 
increased rating claims, informed him of the reasons why his 
claim has been denied, and provided him additional 
opportunity to present evidence and argument in support of 
his claim.  

In the June 2002 statement of the case, the veteran was 
informed of the statutory requirements for a compensable 
rating for bilateral hearing loss.  Copies of specific 
sections of law were provided to the veteran.  

In correspondence dated in April 2001, the veteran was 
notified that the Board would be developing additional 
evidence concerning his appeal for a compensable rating for 
bilateral hearing loss.  In particular, the veteran was 
notified that a VA examination would be scheduled to 
ascertain the nature and severity of his bilateral hearing 
loss.  In correspondence dated in March 2001 and August 
2002, the veteran asserted that he had no additional 
evidence to submit in support of his claim.

The Board finds that the guidance provided to the veteran 
satisfies the requirements of 38 U.S.C.A. § 5103 in that the 
veteran was clearly notified of the evidence necessary to 
substantiate his claim for an increased rating.  It is clear 
from the veteran's communications to VA that he understands 
what is required of him and that he has no additional 
outstanding evidence.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.  

(ii.) Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA complied with the VCAA's duty to assist by 
aiding the veteran in obtaining outstanding medical 
evidence.  The veteran's service medical records have been 
received and the veteran was provided with a VA audiological 
examination in May 2001.  All known and available service, 
private, and VA medical records have been obtained and are 
associated with the veteran's claims file.  The veteran 
contends that no additional evidence which is pertinent to 
this claim exists.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 (2002).  
Separate diagnostic codes identify the various disabilities.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2002).

Schedular criteria

The veteran has been assigned a noncompensable disability 
rating for his bilateral hearing loss.  He contends that his 
hearing loss is more disabling than currently evaluated.

The VA Rating Schedule that addresses the ear and other 
sense organs was amended effective June 10, 1999.  See 64 
Fed. Reg. 25202 (1999).  Because this change took effect 
prior to the veteran's June 2000 claim, only the revised 
criteria will be considered in evaluating the veteran's 
bilateral hearing loss.  
See, in general, Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); see also VAOPGCPREC 3-2000 (2000).

Pertinent case law provides that the assignment of 
disability ratings for hearing impairment are to be derived 
by the mechanical application of the Ratings Schedule to the 
numeric designations assigned after audiometry evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The Ratings Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2002).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  
The horizontal row represents the ear having the poorer 
hearing and the vertical column represents the ear having 
the better hearing.  Id.  Table VIa is used when the 
examiner certifies that the use of speech discrimination 
test is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of 38 C.F.R. § 4.86.  See 38 
C.F.R. § 4.85(c) (2002).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a) (2002).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 
4.86(b) (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  When there is 
an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (Court) stated that "a 
veteran need only demonstrate that there is 'an approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

As noted by the Board in the Introduction, the veteran was 
granted service connection for hearing loss in January 1965 
and a noncompensable disability rating was assigned at that 
time.  The rating decision was based on the veteran's 
service medical records and a VA audiological examination 
dated in December 1964.  The RO determined that the veteran 
suffered from bilateral hearing loss that was related to his 
active service. 

A May 2001 VA examination report revealed the following:  



HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
65
75
95
LEFT
65
55
55
80
100
Puretone threshold averages were 71.25 decibels for the 
right ear, and 72.5 decibels for the left.  Speech 
recognition was 84 percent in the right ear and 96 percent 
in the left.  The veteran was diagnosed with moderate, 
sloping to profound, sensorineural hearing loss in both 
ears. 

Analysis 

Schedular rating

As explained by the Board above, the assignment of a 
disability rating for hearing loss is based on the 
application of the VA rating schedule to audiology 
examination reports.  In this case, for reasons explained 
immediately below, the medical evidence of record supports a 
10 percent rating evaluation for the veteran's bilateral 
hearing loss under the pertinent criteria.  

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI, 
the veteran's May 2001 VA examination report yielded a 
numerical designation of Level III for the right ear (66 to 
73 average puretone decibel hearing loss, with between 84 
and 90 percent speech discrimination) and Level II for the 
left ear (66 to 73 average puretone decibel hearing loss, 
with between 92 and 100 percent speech discrimination).  
Entering the category designations for each ear into Table 
VII produces a disability percentage evaluation of 0 percent 
under Diagnostic Code 6100. 

However, in the present case, the Board must consider the 
application of 38 C.F.R. § 4.86 (2002) [exceptional patterns 
of hearing impairment] as the veteran's left ear hearing 
loss meets the criteria under that section.  As stated 
previously, an exception applies under the regulations which 
allows for a rating specialist to determine the numeric 
designations based solely upon pure tone averages when the 
pure tone averages at each of the four specific frequencies 
is 55 decibels or more, regardless of whether an examiner 
has certified that the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination. 38 C.F.R. § 4.86(a) (2002).  The 
veteran's left ear has puretone thresholds of 55 or higher 
at each of the four applicable frequencies, and as such, his 
left ear hearing loss manifests a Level VI hearing loss.  

Applying the veteran's Level III right ear hearing loss and 
his Level VI left ear hearing loss to 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2002), the veteran's bilateral hearing 
loss warrants a 10 percent disability rating.  

Having determined that the veteran's bilateral hearing loss 
warrants a 10 percent disability rating, the Board must 
consider whether a rating in excess of 10 percent should be 
assigned.  

In a February 2002 statement, the veteran asserted his 
belief that his bilateral hearing loss warranted an 
increased evaluation.  In particular, he stated that he had 
been having great difficulty hearing, even with the aid of 
hearing aids.  The Board has no reason whatsoever to doubt 
the veteran's statements.  It is clear from the evidence of 
record that he experiences hearing loss, especially in high 
frequencies.  However, the objective medical evidence has 
not shown that his service-connected hearing loss has 
increased to a level greater than that considered by a 10 
percent rating under the provisions of 38 C.F.R. § 4.85 
and/or § 4.86.  The veteran's contentions alone cannot 
establish entitlement to a rating in excess of 10 percent 
for defective hearing because "disability ratings for 
hearing impairment are derived by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  See 
Lendenmann, supra,
 3 Vet. App. at 349.  Here, a mechanical application of the 
schedule establishes a 10 percent disability evaluation 
under Diagnostic Code 6100.

The Board further observes that a 10 percent disability 
rating has been assigned for tinnitus.  To the extent that 
the veteran is attempting to ascribe his hearing problems 
when background noise is present to his service-connected 
hearing loss rather than to his service-connected tinnitus, 
as a lay person without medical training he lacks the 
ability to do so.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(2) 
["competent lay evidence" means any evidence not requiring 
specialized education, training or experience].

The Board thus finds that the veteran's bilateral hearing 
warrants a 10 percent disability rating under Diagnostic 
Code 6100. 
 
Extraschedular rating

In the June 2002 statement of the case, the RO concluded 
that an extraschedular evaluation was not warranted for the 
veteran's service-connected bilateral hearing loss.  Since 
this matter has been adjudicated by the RO, the Board will 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  
See VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service-connected bilateral 
hearing loss results in marked interference with employment 
as to render impracticable the application of the regular 
schedular standards.  There is no question that the 
veteran's bilateral hearing loss causes impairment.  
However, such impairment is contemplated in the 10 percent 
disability rating which has been assigned by the Board.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

The veteran has not been hospitalized for his service-
connected bilateral hearing loss.  The Board has been unable 
to identify any other factor consistent with an exceptional 
or unusual disability picture, and the veteran has pointed 
to none.

In short, the veteran's service-connected bilateral hearing 
loss does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002).  Accordingly, an extraschedular 
evaluation is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a disability rating of 10 percent may be 
assigned for the veteran's service-connected bilateral 
hearing loss under the provisions of 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2002).  The benefit sought on appeal 
is accordingly allowed to that extent.


ORDER

Entitlement to a increased disability rating for bilateral 
hearing loss, 10 percent, is granted subject to controlling 
regulations applicable to the payment of monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

